Citation Nr: 1303164	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  06-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had a period of active duty service from July 1969 to July 1971 with subsequent service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a January 2007 Decision Review Officer (DRO) hearing.  This matter was remanded in November 2009 and July 2011 for further development.  A review of the record shows substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).    
    

FINDINGS OF FACT

1.  Acquired psychiatric disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is acquired psychiatric disability  otherwise related to such service.

2.  The Veteran did not engage in combat with the enemy.

3.  The Veteran's claimed in-service stressors have not been corroborated.

4.  Any current diagnosis of PTSD is not based on a verified stressor.


CONCLUSION OF LAW

Acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication PTSD notice by a letter dated in June 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 2006, subsequent to the December 2005 adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the March 2006 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a July 2006 statement of the case, and March 2007, April 2011 and November 2012 supplemental statements of the case, following the provision of notice in March 2006.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
    
Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the DRO in January 2007.  Although the Veteran was not provided a VA examination, the evidence of record does not contain competent evidence that the claimed disability may be associated with any in-service event; thus, a medical examination is not necessary to decide the claim.  On a form received in November 2012, the Veteran indicated that he did not have any additional evidence to submit and that he wanted his case forwarded to the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to service connection for acquired psychiatric disability, to include PTSD and depressive disorder.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

With regard to the question of whether the veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  See Id.

On a claim received in May 2005, the Veteran indicated that his PTSD began in July 1971.  However, the Board does not find this assertion to be credible in view of the overall evidence.  Service treatments records (the primary place where one would expect this to be documented) are silent for any complaints of, treatments for, and diagnosis of any psychiatric problems.  A July 1971 separation examination shows that clinical evaluation of the Veteran's psychiatric status was normal and no psychiatric disability was noted.  This indicates that trained medical personnel were of the opinion (after examining the Veteran) that his psychiatric status was normal at that time.  The Veteran's contention that he developed PTSD in 1971 is also inconsistent with his own actions.  He filed a claim for VA benefits in 1971, but did not include an psychiatric disability.  He was hospitalized by VA for lung problems in October and November 1971, but no psychiatric symptoms were noted.  In fact, a VA examination in December 1972 (based on his 1971 claim for an unrelated disability) showed psychiatric examination to be negative.  There is otherwise no persuasive evidence of any psychiatric symptoms for a number of years after service.  The preponderance of the evidence is against a finding that PTSD, or any other acquired psychiatric disability, was manifested during service or for a number of years after service.  

In support of his claim, the Veteran submitted statements from friends who altogether observed the Veteran's temper, agitation and irritation.  The Board notes that post service, VA treatment records from May 2005 to March 2007 show that the Veteran was treated primarily for PTSD.  A September 2006 VA treatment record shows depressive disorder not otherwise specified secondary to PTSD v. MDD (which the Board notes is either major depressive disorder or manic depressive disorder).  A March 2007 VA treatment record shows that he also had depression.    
  
While there is a diagnosis of PTSD, the Board notes that there is no verified stressor that would warrant entitlement to service connection for PTSD.  On a form received in July 2005, the Veteran reported several stressors.  The first stressor reportedly occurred when he was in Vietnam and saw kids dying in a cross fire; smelled burnt bodies; mangled bodies and body parts; and a young lady tortured.  At the January 2007 DRO hearing, the Veteran testified that he did not recall a place, but he did see people dying and killed in cross fire.  
       
The Board acknowledges the September 2009 letter from the Veteran's representative asserting that the Veteran had a combat tour in Vietnam as an infantryman.  The Board notes that there is no evidence in the record that the Veteran engaged in combat with the enemy.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of a rifleman and that he did receive the Vietnam Service Medal and Vietnam Campaign Medal, which the Board notes are not combat awards and do not necessarily indicate service in country.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).
   
"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Although service personnel records show that the Veteran served aboard a ship in the official waters of the Republic of Vietnam during the Vietnam Era, it is not shown that his "service involved duty or visitation in the Republic of Vietnam."  

The Board acknowledges that various VA treatment records from July 2005 to November 2005 note Vietnam combat Veteran.  Nevertheless, it appears to the Board that the authors of the treatment records were memorializing what the Veteran had reported.  Overall, service personnel records fail to indicate that the Veteran engaged combat.  There is no evidence that he received a combat award and there is no service information suggesting that he participated in combat with the enemy. 
     
The Board further acknowledges that in a letter received in January 2006, the Veteran stated that he served in land and in the country.  However, his personnel record revealed that in June 1970 to January 1971 he participated "as a member of T G 79.5 (SLF B) in the contiguous waters of Vietnam. . . ."  More recent information from official records document the Veteran moving around on ships with no actual service in Vietnam.  Declassified information shows that his unit landed in Okinawa, Philippines and Hong Kong.  The totality of the service records compel a finding that he did not engage in combat with the enemy.  Such evidence also argues against a finding that he actually served in Vietnam where he might have been subject to fear of hostile military action.  Under these circumstances, even with a diagnosis of PTSD, service connection is not warranted because the diagnosis of PTSD is not based on corroborated stressors.  See generally West v. Brown, 7 Vet. App. 70, 77-78 (1994).

At this point, the Board notes that the Veteran has not been afforded a VA examination.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the standards of McLendon are not met in this case as the evidence of records fails to indicate that acquired psychiatric disability, first reported many years post service, had its onset in service or is otherwise related thereto.  Also, there is no verifiable stressor.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


